Citation Nr: 0427110	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  96-21 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than November 1, 
2003 for restoration of Dependency and Indemnity Compensation 
(DIC) for the veteran's surviving spouse.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1968 to January 
1971.  He died in August 1995.  The appellant is the 
veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The appellant was married to the veteran when he died in 
August 1995.

2.  The appellant remarried in January 1997.  

3.  The appellant notified the RO of her July 2000 divorce in 
October 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 1, 
2003 for restoration of DIC for the veteran's surviving 
spouse have not been met.  38 U.S.C.A. §§ 101(3), 1318, 5110, 
5111 (West 2002); 38 C.F.R. §§ 3.1(j), 3.22, 3.31, 3.50, 
3.55, 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Board acknowledges that there has been no compliance with 
the VCAA on this matter.  However, to the extent that the 
disposition of the appeal rests on the application of law to 
undisputed facts in determining earliest legally supportable 
date from which DIC may be paid, the Board finds that the 
provisions of 38 U.S.C.A. § 5103(a) do not preclude 
proceeding to adjudicate the appeal.  VAOPGCPREC 5-2004.  See 
generally Valiao v. Principi, 17 Vet. App. 229 (2003) 
(finding nonprejudicial error in Board's failure to discuss 
amended duty to notify and failure of required development 
when appellant was ineligible as a matter of law for 
dependency and indemnity compensation).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Manning v. Principi, 16 
Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002).  Therefore, the Board will proceed to evaluate the 
appeal.

Analysis

A surviving spouse is entitled to DIC benefits under 
circumstances specified by law, to include when a veteran was 
totally disabled from service-connected disabilities for 10 
or more years immediately preceding his death.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2003).  Generally, a 
"surviving spouse" is a person of the opposite sex who 
lived with the veteran continuously until his death and who 
has not remarried, and whose marriage is valid under the law 
of the place where the parties resided at the time of 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 101(3); 
38 C.F.R. §§ 3.1(j), 3.50(b).  However, VA law and regulation 
provides that, on or after October 1, 1998, remarriage of a 
surviving spouse terminated by death, divorce, or annulment, 
will not bar the furnishing of DIC, unless it is determined 
that the divorce or annulment was secured through fraud or 
collusion.  38 C.F.R. 
§ 3.55(a)(3).  

The effective date of an award of benefits to a surviving 
spouse based upon a termination of a remarriage by death or 
divorce shall be the date of death or the date the judicial 
decree or divorce becomes final, if an application therefor 
is received within one year from such termination.  
38 U.S.C.A. § 5110(l); 38 C.F.R. 
§ 3.400(v)(4).  If the claim is not filed within one year, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(v)(4).  

Generally, payment of monetary benefits awarded may not be 
made prior to the first day of the month following the month 
in which the award became effective.  38 U.S.C.A. § 5111(a); 
38 C.F.R. § 3.31

In this case, the veteran died in August 1995.  Later that 
month, the appellant sought entitlement to DIC benefits as 
the veteran's surviving spouse.  Records in the claims folder 
showed that she was married to the veteran as of the date of 
his death.  In November 1995, the RO granted the appellant 
non-service-connected death pension benefits, but denied DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  Information in the 
claims folder reveals that the appellant remarried in January 
1997.  

In a July 2003 decision on appeal, the Board granted DIC 
benefits pursuant to 38 U.S.C.A. § 1318.  The RO's August 
2003 rating decision implemented the Board's allowance.  In 
the September 2003 award letter to the appellant, the RO 
specified that DIC benefits began effective September 1, 
1995, and were terminated effective January 1, 1997 because 
of her remarriage.  

Correspondence received from the appellant in October 2003 
included a copy of her divorce decree dated in July 2000.  
She requested that her DIC benefits based on status as the 
surviving spouse be reinstated.  In a December 2003 award 
letter, the RO advised the appellant that her DIC benefits 
were restored effective November 1, 2003.  The appellant's 
January 2004 notice of disagreement with that decision stated 
that she requested an effective date of August 1, 2000 for 
the restoration of her DIC benefits.  

Upon review of the evidence, the Board finds that the 
criteria for an effective date earlier than November 1, 2003 
for restoration of DIC benefits have not been met.  The 
appellant terminated her remarriage by divorce in July 2000.  
She did not provide the RO with evidence of this divorce 
until October 2003, more than one year after the divorce.  
The appellant does not dispute these facts, i.e., allege that 
she submitted earlier notice of the divorce.  Therefore, 
pursuant to VA law and regulation, the effective date of 
restoration of DIC after termination of the appellant's 
remarriage legally may be no earlier than the date of receipt 
of the October 2003 claim for restoration of DIC benefits.  
38 U.S.C.A. § 5110(l); 38 C.F.R. § 3.400(v)(4).  Accordingly, 
the earliest legally allowable date for payment of these 
restored benefits is November 1, 2003.  38 U.S.C.A. § 
5111(a); 38 C.F.R. § 3.31.  The appeal is denied.    


ORDER

An effective date earlier than November 1, 2003 for 
restoration of DIC for the veteran's surviving spouse is 
denied.  



                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



